  Case: 4:21-cv-00604-JAR Doc. #: 9 Filed: 08/19/21 Page: 1 of 2 PageID #: 141




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

KELVIN WILLIAMS,                                 )
                                                 )
               Movant,                           )
                                                 )
       V.                                        )           No. 4:21-cv-00604-JAR
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
               Respondent.                       )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on two motions filed by self-represented litigant Kelvin

Williams. The first, titled "Motion in Relation Back to Original 2255 Petition," has been construed

as a motion to supplement his 28 U.S.C. § 2255 motion to vacate, set aside, or correct sentence.

(Docket No. 7). Having reviewed the motion, the Court finds that it should be granted.

       The second is a "Motion for Partial Disqualification of U.S. District Court Judge John A.

Ross," which the Court has construed as a motion for recusal. (Docket No. 8). The recusal of a

judge is required if the judge bears a bias or prejudice that might call into question his or her

impartiality. Akins v. Knight, 863 F .3d 1084, 1086 (8 th Cir. 2017). See also 28 U.S.C. § 455. In

other words, the disqualification of a judge "is required if a reasonable person who knew the

circumstances would question the judge's impartiality, even though no actual bias or prejudice has

been shown." United States v. Martin, 757 F.3d 776, 778 (8 th Cir. ~014). However, a judge is

presumed to be impartial, meaning that the party that seeks recusal bears a substantial burden of

proving otherwise. Scenic Holding, LLC v. New Bd a/Trustees o/Tabernacle Missionary Baptist

Church, Inc., 506 F.3d 656, 662 (8 th Cir. 2007). Moreover, "an unfavorable judicial ruling does

not raise an inference of bias or require the trial judge's recusal." Moran v. Clarke, 296 F.3d 638,
  Case: 4:21-cv-00604-JAR Doc. #: 9 Filed: 08/19/21 Page: 2 of 2 PageID #: 142




649 (8 th Cir. 2002). See also United States v. Melton, 738 F.3d 903, 906 (8 th Cir. 2013) ("Judicial
                        I



rulings rarely establish a valid basis for recusal").

        Here, movant has not carried the "substantial burden" of demonstrating that recusal is

warranted. To support his motion, he argues that this Court presided over his bench trial, heard all

the evidence, and found him guilty. Based on that, movant asserts that "disqualification is

required." As noted above, however, unfavorable judicial rulings do not raise any inference of bias

or require a judge's recusal. Additionally, movant has not provided any factual allegations that

bias or prejudice played any part in the earlier bench trial. Therefore, movant's motion for recusal

will be denied.

        Accordingly,

       IT IS HEREBY ORDERED that movant's motion to supplement his 28 U.S.C. § 2255

motion (Docket No. 7) is GRANTED.

        IT IS FURTHER ORDERED that movant's motion for recusal (Docket No. 8) is

DENIED.

        Dated this   Lt.tr" ¥                       , 2021.


                                                               .ROSS
                                                              D STATES DISTRICT JUDGE




                                                    2
